           Case 1:19-cv-00429-RMC Document 1 Filed 02/20/19 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          :
FOTOHAUS, LLC                             :
75 North Woodward Avenue, #80228          :
Tallahassee, FL 32313, and                :
                                          :
       Plaintiff,                         :                    Civil Action No.:
                                          :
v.                                        :                    COMPLAINT AND JURY
                                          :                    DEMAND
AAE HOLDINGS, INC.,                       :
21 China Doll Court                       :
Durham, NC 27713                          :
                                          :
       Defendant.                         :
                                          :
__________________________________________:


                         COMPLAINT FOR COPYRIGHT INFRINGEMENT

        Plaintiffs, FOTOHAUS, LLC (“Fotohaus”), and DAVID QUILAGUY (“Quilaguy”)

(together “Plaintiffs”), bring this complaint in the United States District Court for the District of

Columbia against AAE HOLDINGS, INC. (“AAE” or “Defendant”), alleging as follows:


                                             PARTIES

1. Fotohaus is a limited liability company existing under the laws of the State of Florida, with

    an office located in Tallahassee, Florida.

2. On information and belief, Defendant is a Corporation existing under the laws of the state of

    North Carolina, with headquarters in Raleigh, North Carolina. Defendant is a full-service

    speakers bureau and celebrity booking agency connecting audiences with innovative minds

    and powerful ideas across all disciplines. Defendant owns, operates, and is solely responsible

    for the contents on the website, www.allamericanspeakers.com.




Plaintiff’s Original Complaint                                                             Page 1 of 11
           Case 1:19-cv-00429-RMC Document 1 Filed 02/20/19 Page 2 of 11



                                 JURISDICTION AND VENUE

3. This is a civil action seeking damages for copyright infringement under the copyright laws of

    the United States (17 U.S.C. § 101 et seq.).

4. This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal

    question); and 28 U.S.C. § 1338(a) (copyright).

5. This Court has personal jurisdiction over Defendant, and venue in this District is proper

    under 28 U.S.C. § 1391(b) and (c) and 1400(a) because Defendant regularly does and solicits

    business, engages in persistent course of conduct, and derives substantial revenue from

    services rendered in the District of Columbia.


                     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

6. Daniel Foster (“Foster”) captured the photograph, “Hispanic Portrait iV” (“Copyrighted

    Photograph”) on April 3, 2016 in [Berlin, Germany]. [Exhibit 1].

7. On or about May 1, 2016, Foster posted Copyrighted Photograph to

    www.flickr.com/photos/danielfoster/26090062190. (Last visited February 10, 2019).

    [Exhibit 2].

8. Foster registered Copyrighted Photograph with the United States Copyright Office on June

    29, 2016 (Registration No.: VA 2-012-774). [Exhibit 3].

9. On March 8, 2017, Foster assigned the copyright to Copyrighted Photograph to Fotohaus.

10. Beginning on or about January 1, 2017, Defendant copied and posted Copyrighted

    Photograph to the Defendant’s commercial website, www.allamericanspeakers.com (Last

    visited November 15, 2017).

11. Defendant posted Copyrighted Photograph to the following URLs:

    • www.allamericanspeakers.com/lists/2017-hispanic-heritgae-university-speakers-25-000-

      and-up.php. (Last visited November 15, 2017). [Exhibit 4]

Plaintiff’s Original Complaint                                                         Page 2 of 11
           Case 1:19-cv-00429-RMC Document 1 Filed 02/20/19 Page 3 of 11




    • www.allamericanspeakers.com/lists/view-all-lists.php. (Last visited November 15, 2017).

      [Exhibit 5]

12. Defendant copied and posted Copyright Photograph without license or permission of

    Plaintiff.


  COUNT I: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101 ET SEQ.

13. Fotohaus incorporates herein by this reference each and every allegation contained in each

    paragraph above.

14. Fotohaus is the copyright owner or licensee of exclusive rights under United States copyright

    with respect to Copyrighted Photograph, which is the subject of a valid and complete

    Certificate of Copyright Registration by the Register of Copyrights.

15. Among the exclusive rights granted to each Fotohaus under the Copyright Act are the

    exclusive rights to reproduce and distribute the Copyrighted Photograph to the public.

16. Fotohaus is informed and believes Defendant, without the permission or consent of

    Fotohaus, copied and used Copyrighted Photograph on Defendant’s commercial website,

    www.allamericanspeakers.com. In doing so, Defendant violated Fotohaus’ exclusive rights

    of reproduction and distribution. Defendant’s actions constitute infringement of Fotohaus’

    copyright and exclusive rights under copyright.

17. Fotohaus is informed and believes that the foregoing act of infringement was willful and

    intentional, in disregard of and with indifference to the rights of Fotohaus.

18. As a result of Defendant’s infringement of Fotohaus’ copyright and exclusive rights under

    copyright, Fotohaus is entitled to actual or statutory damages, including any profits realized

    by Defendant attributable to the infringement, pursuant to 17 U.S.C. § 504 for Defendant’s

    infringement of Copyrighted Photograph.




Plaintiff’s Original Complaint                                                           Page 3 of 11
           Case 1:19-cv-00429-RMC Document 1 Filed 02/20/19 Page 4 of 11



        COUNT II: REMOVAL AND ALTERATION OF INTEGRITY OF COPYRIGHT
           MANAGEMENT INFORMATION PURSUANT TO 17 U.S.C. § 1202

19. Fotohaus is informed and believes that Defendant, without the permission or consent of

    Plaintiff, knowingly and with the intent to conceal infringement, intentionally removed the

    copyright management information from Fotohaus’ Copyrighted Photograph before

    displaying Copyrighted Photograph on Defendant’s commercial website

    www.allamericanspeakers.com. In doing so, Defendant violated 17 U.S.C. § 1202(a)(1) and

    (b)(1).

20. As a result of Defendant’s actions, Fotohaus is entitled to actual damages or statutory

    damages pursuant to 17 U.S.C. § 1203(c). Fotohaus is further entitled to its attorney’s fees

    and costs pursuant to 17 U.S.C. § 1203(b)(5).


                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

A. Declaring that Defendant’s unauthorized conduct violates Plaintiff’s rights under the Federal

    Copyright Act;

B. Immediately and permanently enjoining Defendant, its officers, directors, agents, servants,

    employees, representatives, attorneys, related companies, successors, assigns, and all others

    in active concert or participation with them from copying and republishing Plaintiff’s

    Copyrighted Photograph without consent or otherwise infringing Plaintiff’s copyright or

    other rights in any manner;

C. Ordering Defendant to account to Plaintiff for all gains, profits, and advantages derived by

    Defendant by their infringement of Plaintiff’s copyright or such damages as are proper, and

    since Defendant intentionally infringed Plaintiff’s copyright, for the maximum allowable

    statutory damages for each violation;



Plaintiff’s Original Complaint                                                          Page 4 of 11
           Case 1:19-cv-00429-RMC Document 1 Filed 02/20/19 Page 5 of 11



D. Awarding Plaintiff actual and/or statutory damages for Defendant’s copyright infringement

     in an amount to be determined at trial;

E. Awarding Plaintiff his costs, reasonable attorney’s fees, and disbursements in this action,

     pursuant to 17 U.S.C. § 505, 17 U.S.C. § 1203(b)(3), and § 1203(b)(5); and

F. Awarding Plaintiff such other and further relief as is just and proper.



                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury on all claims for which there is a right to jury

trial.



Dated: February 20, 2019                                __/s/__David C. Deal__________
                                                        David C. Deal (VA Bar No.: 86005)
                                                        The Law Office of David C. Deal, P.L.C.
                                                        P.O. Box 1042
                                                        Crozet, VA 22932
                                                        434-233-2727, Telephone
                                                        david@daviddeal.com
                                                        Counsel for Plaintiff




Plaintiff’s Original Complaint                                                              Page 5 of 11
           Case 1:19-cv-00429-RMC Document 1 Filed 02/20/19 Page 6 of 11



                                    EXHIBIT 1




Plaintiff’s Original Complaint                                         Page 6 of 11
           Case 1:19-cv-00429-RMC Document 1 Filed 02/20/19 Page 7 of 11



                                    EXHIBIT 2




Plaintiff’s Original Complaint                                         Page 7 of 11
           Case 1:19-cv-00429-RMC Document 1 Filed 02/20/19 Page 8 of 11



                                    EXHIBIT 3




Plaintiff’s Original Complaint                                         Page 8 of 11
           Case 1:19-cv-00429-RMC Document 1 Filed 02/20/19 Page 9 of 11




Plaintiff’s Original Complaint                                         Page 9 of 11
          Case 1:19-cv-00429-RMC Document 1 Filed 02/20/19 Page 10 of 11



                                    EXHIBIT 4




Plaintiff’s Original Complaint                                       Page 10 of 11
          Case 1:19-cv-00429-RMC Document 1 Filed 02/20/19 Page 11 of 11



                                    EXHIBIT 5




Plaintiff’s Original Complaint                                       Page 11 of 11
